         Case 3:20-cv-00113-TCB Document 1 Filed 07/07/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION

TAMARA JEAN FARRELL-SHANLEY,         )
an individual,                       )
                                     )              CASE NO.:
            Plaintiff,               )
vs.                                  )
                                     )
ALTERMAN PROPERTIES LLC,             )
a Georgia Limited Liability Company, )
                                     )
            Defendant.               )
___________________________________/ )

                                  COMPLAINT

      Plaintiff, TAMARA JEAN FARRELL-SHANLEY, through her undersigned

counsel, hereby files this Complaint and sues ALTERMAN PROPERTIES LLC, a

Georgia Limited Liability Company, for injunctive relief, attorney’s fees and costs

pursuant to 42 U.S.C. § 12181 et. seq., (“AMERICANS WITH DISABILITIES

ACT” or “ADA”) and allege:

                        JURISDICTION AND PARTIES

       1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et. seq., (hereinafter




                                          1
           Case 3:20-cv-00113-TCB Document 1 Filed 07/07/20 Page 2 of 6




referred to as the “ADA”). This Court is vested with original jurisdiction pursuant

to 28 U.S.C. §§ 1331 and 1343.

       2.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and

Rule 3.1, Local Rules of the United States District Court for the Northern District

of Georgia.

       3.     Plaintiff, TAMARA JEAN FARRELL-SHANLEY, (hereinafter

referred to as “MRS. FARRELL-SHANLEY”), is a resident of Henry County,

Georgia.

       4.     MRS. FARRELL-SHANLEY is disabled and suffers from Congenital

Spastic Cerebral Palsy Diplegia. She requires the use of either a special cane or a

wheelchair as her primary means of mobility.

       5.     Due to her disability, MRS. FARRELL-SHANLEY is substantially

impaired in several major life activities, including walking.

       6.     Defendant, ALTERMAN PROPERTIES LLC, a Georgia Limited

Liability Company, (hereinafter referred to as “DEFENDANT”), is registered to do

business in the State of Georgia. Upon information and belief, DEFENDANT is

the owner and/or operator of the real property and improvements which are the




                                          2
         Case 3:20-cv-00113-TCB Document 1 Filed 07/07/20 Page 3 of 6



subject of this action, to wit: the Property, which includes a Staples store, is located

at 240 New Franklin Road, LaGrange, Georgia 30240.

       7.     All events giving rise to this lawsuit occurred in the Northern District

of Georgia, Troup County, Georgia.

                    COUNT I - VIOLATION OF TITLE III OF THE
                      AMERICANS WITH DISABILITIES ACT

       8.     Plaintiff realleges and incorporates into this cause of action each and

every allegation contained in the previous paragraphs of this Complaint.

       9.     The Property, a large retail store, is open to the public and provides

goods and services to the public.

       10.    MRS. FARRELL-SHANLEY has visited the Property and attempted

to utilize the facilities offered at the Property.

       11.    While at the Property, MRS. FARRELL-SHANLEY experienced

serious difficulty accessing the goods and utilizing the services therein due to the

architectural barriers discussed herein.

       12.    MRS. FARRELL-SHANLEY continues to desire to visit the Property,

but fears that she will continue to experience serious difficulty due to the barriers

discussed herein, which still exist.       Moreover, but for the barriers to access

discussed herein, Plaintiff would visit the Property more often.

       13.    MRS. FARRELL-SHANLEY plans to and will visit the Property in


                                             3
         Case 3:20-cv-00113-TCB Document 1 Filed 07/07/20 Page 4 of 6



the near future to utilize the goods and services offered thereon.

       14.   Defendant is in violation of 42 U.S.C. § 12181 et. seq. and 28 C.F.R.

§ 36.304 et. seq. and is discriminating against the Plaintiff due to Defendant’s

failure to provide and/or correct, inter alia, the following:

              A.    Plaintiff encountered inaccessible parking spaces designated for

      disabled use near the front entrance of the Property due to excessive slopes

      over 1:48 and pavement in disrepair. This made it difficult for the Plaintiff

      to load and unload from her vehicle and make her way to the Property

      sidewalk.

              B.    Additionally, Plaintiff encountered a shortage of disabled use

      parking spaces due to provision of only four (4) disabled spaces for over one

      hundred (100) total parking spaces throughout the lot.

              C.    Plaintiff encountered inaccessible curb ramps from the disabled

      use parking spaces to the Property sidewalk due to steep running slopes over

      1:12 and steep side flare slopes over 1:10. This made it difficult for the

      Plaintiff to get onto the sidewalk and increased her risk of a fall.

              D.    Plaintiff encountered an inaccessible sidewalk at the front of the

      Property leading to the entrance due to excessive cross slopes well in excess

      of 1:48 and pavement in disrepair. This made it difficult for the Plaintiff to

      reach the front entrance and increased her risk of a fall.

                                           4
         Case 3:20-cv-00113-TCB Document 1 Filed 07/07/20 Page 5 of 6



       15.   Defendant either does not have a policy to assist people with

disabilities or refuses to enforce such a policy if it does exist.

       16.   Independent of her intent to return as a patron to the Property,

Plaintiff additionally intends to return to the Property as an ADA tester to

determine whether the barriers to access stated herein have been remedied.

       17.   Removal of the barriers to access located on the Property is readily

achievable, reasonably feasible and easily accomplishable without placing an

undue burden on Defendant.

       18.   Removal of the barriers to access located on the Property would allow

Plaintiff to fully utilize the goods and services located therein.

       19.   The Plaintiff has been obligated to retain undersigned counsel for the

filing and prosecution of this action. Plaintiff is entitled to have her reasonable

attorney’s fees, costs, and litigation expenses paid by Defendant.

      WHEREFORE, the Plaintiff demands judgment against ALTERMAN

PROPERTIES LLC, and requests the following injunctive and declaratory relief:

             A.     That the Court declares that the Property owned and

                    operated by DEFENDANT is in violation of the ADA;

             B.     That the Court enter an Order directing DEFENDANT to

                    alter its property to make it accessible and useable by

                    individuals with disabilities to the full extent required by

                                            5
Case 3:20-cv-00113-TCB Document 1 Filed 07/07/20 Page 6 of 6



         Title III of the ADA;

   C.    That the Court enter an Order directing DEFENDANT to

         evaluate and neutralize its policies and procedures

         towards persons with disabilities for such reasonable time

         so as to allow DEFENDANT to undertake and complete

         corrective procedures;

   D.    That the Court award reasonable attorney’s fees, costs

         (including expert fees), and other expenses of suit, to the

         Plaintiff; and

   E.    That the Court award such other and further relief as it

         deems necessary, just and proper.

                      Respectfully Submitted,


                      By: /s/ John A. Moore        .




                             John A. Moore, Esq.
                             Georgia Bar No.: 519792
                             Of Counsel
                             The Moore Law Group, LLC
                             1745 Martin Luther King Jr., Drive
                             Atlanta, GA 30314
                             Tel.: (678) 288-5601
                             Fax: (888) 553-0071
                             Email: jmoore@moorelawllc.com
                             Attorney for Plaintiff




                                 6
